Citation Nr: 0737056	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  02-04 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic neck pain 
secondary to service-connected degenerative arthritis of the 
lumbar spine with degenerative disc disease.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for dermatophytosis of 
the feet.

4.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine with degenerative disc disease, 
currently evaluated as 40 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
December 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In a March 2001 rating decision, the RO denied an 
increased rating for degenerative arthritis of the lumbar 
spine with degenerative disc disease and denied service 
connection for chronic neck pain secondary to service-
connected degenerative arthritis of the lumbar spine with 
degenerative disc disease.  In a January 2006 rating 
decision, the RO denied service connection for depression, 
purified protein derivative of tuberculin, and 
dermatophytosis of the feet; denied special monthly 
compensation (SMC) based on the need for the regular aid and 
attendance of another person or housebound status; and denied 
a total disability rating based on individual unemployability 
(TDIU).  The veteran timely perfected an appeal of the above 
determinations.  

In June 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing at the RO.  At 
that time, he submitted a statement withdrawing his appeal 
with respect to SMC and purified protein derivative of 
tuberculin.  Thus, those issues are no longer before the 
Board.  He also submitted additional evidence along with a 
waiver of agency of original jurisdiction (AOJ) review.  
Thus, the Board will consider the evidence with this appeal.  

The issues of entitlement to service connection for chronic 
neck pain secondary to service-connected degenerative 
arthritis of the lumbar spine with degenerative disc disease, 
entitlement to service connection for depression, entitlement 
to an increased rating for degenerative arthritis of the 
lumbar spine with degenerative disc disease, currently 
evaluated as 40 percent disabling, and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the AOJ via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim of service connection for 
dermatophytosis of the feet has been obtained by the RO and 
the duty to notify has been satisfied.

2.  Dermatophytosis of the feet did not originate in service 
or for several years thereafter and is not related to any 
incident of service.


CONCLUSION OF LAW

Dermatophytosis of the feet was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an August 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in March 
2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Of note, the veteran stated 
that he only receives treatment at the Dublin VA Medical 
Center (VAMC), and records from this facility have already 
been associated with the claims file.  

The Board notes that the veteran has not been afforded a VA 
examination for his dermatophytosis of the feet.  As will be 
shown, however, the record fails to show that the disorder 
originated in service, other than by the veteran's 
unsubstantiated assertion.  Therefore, a VA examination to 
obtain a medical nexus opinion is not required in this case.  
See Wells v. Principi, 326 F. 3d 1381, 1384 (Fed. Cir. 2003); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, 487 F.3d 
881.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, and VA medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that his dermatophytosis of the feet is 
due to active service.  At his Board hearing, he testified 
that he had started having problems with his feet during 
basic training at Fort Dix, New Jersey.  He further testified 
that his feet became really cold, like frost bite, and that, 
when he had sought treatment at the dispensary, he had been 
told that it was athlete's foot and given a salve.  Lastly, 
he described his disorder as itching and burning between the 
toes and stated that he has had the symptoms since service.

After review, the Board finds that the veteran's 
dermatophytosis of the feet did not have its onset during 
active service.  In this regard, the service medical records 
are negative for any complaints, treatments, or diagnoses of 
the disorder.  Of note, examinations conducted in July 1980, 
August 1984, May 1989, March 1991, and December 1991 reflect 
normal evaluations of the feet.  Moreover, the veteran did 
not complain about his feet at any of the examinations.  

The Board also finds that the veteran's dermatophytosis of 
the feet did not have its onset until several years after 
discharge.  In this regard, the Board notes that VA medical 
records dated to within one year of separation from service 
are negative for any complaints of the disorder.  The first 
sign of the disorder appears in an April 2003 VA treatment 
note, which reflects a diagnosis of fungal growth on the 
feet.  The Board observes that this is over 12 years after 
discharge.

The Board further finds that the veteran's dermatophytosis of 
the feet is not related to any incident of service.  In this 
regard, the veteran has not presented any competent medical 
evidence linking his current disorder to service.

The Board acknowledges the veteran's contention that his 
dermatophytosis of the feet is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for dermatophytosis of the feet is denied.




REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's other claims.

With respect to the chronic neck pain claim, the veteran 
testified that a VA physician had told him that his neck pain 
was due to his low back disability and that he had been 
receiving regular treatment from the Dublin VA Medical Center 
(VAMC) on a regularly basis, as recently as the month before 
the hearing.  The Board notes that the record contains VA 
treatment notes only through February 2006.  The Board 
observes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, records from the Dublin VAMC since 
February 2006 should be obtained and associated with the 
claims file.

As for the depression claim, an April 2003 VA treatment note 
reflects a diagnosis of dysthymia secondary to low back pain.  
However, the note does not provide an adequate rationale for 
the opinion.  Furthermore, recent treatment notes dated 
through February 2006 reflect a negative depression screen.  
Thus, the Board finds that a VA examination is needed to 
determine whether the veteran currently has depression and, 
if so, whether it is related to the service-connected 
degenerative arthritis of the lumbar spine with degenerative 
disc disease.

The August 2005 VCAA notice regarding depression did not 
notify the veteran of the evidence necessary to substantiate 
the claim on a direct basis.  At the hearing, the veteran 
asserted both that depression had its onset during service 
and that it is related to his lumbar spine disability.  The 
RO should send the veteran additional VCAA notice regarding 
this issue.

Regarding the increased rating claim for degenerative 
arthritis of the lumbar spine with degenerative disc disease, 
the record indicates that his disorder has increased in 
severity since the last VA examination conducted in March 
2005.  Of note, VA medical records indicate that he now 
experiences associated symptoms in the left leg.  The veteran 
also specifically testified that his disability had worsened 
since the last examination.  Lastly, given his testimony that 
he had been receiving regular treatment at the VAMC, the 
Board finds that ongoing VA medical records for this 
disability should also be associated with the claims file.

Lastly, as a favorable determination on any of the above 
claims may have an impact on the TDIU claim, those claims are 
inextricably intertwined with the TDIU claim and must be 
adjudicated prior to the Board's adjudication of the TDIU 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are inextricably intertwined if one claim could have 
significant impact on the other).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish additional VCAA 
notice to the veteran regarding the claim 
for service connection for depression, to 
include advising him of the evidence 
necessary to substantiate the claim on a 
direct basis.  

2.  Obtain and associate with the claims 
file all pertinent ongoing medical records 
from the Dublin VAMC since February 2006.

3.  Thereafter, schedule the veteran for a 
VA examination to determine the nature, 
extent, and etiology of any psychiatric 
disorder found, including depression and 
dysthymia.  The claims file, to include a 
complete copy of this REMAND, must be made 
available to and reviewed by the examiner.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  If a psychiatric disorder is 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently diagnosed 
disorder had its onset in service or is 
related to the service-connected 
degenerative arthritis of the lumbar spine 
with degenerative disc disease.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Also schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
degenerative arthritis of the lumbar spine 
with degenerative disc disease.  The 
claims file, to include a complete copy of 
this REMAND, must be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed and all findings 
should be reported in detail, including 
the severity of any associated 
neurological manifestations.  

The examiner should render specific 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  

The examiner should also indicate whether 
there is any ankylosis of the spine and, 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.  

The examiner should also comment on the 
existence and frequency of any 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to his 
disability that requires bed rest 
prescribed by a physician and treatment by 
a physician).  The examiner should opine 
whether, over the last 12-month period, 
the veteran's incapacitating episodes, if 
any, had a total duration of at least six 
weeks.

Lastly, the examiner should provide an 
opinion as to whether the veteran's 
service-connected degenerative arthritis 
of the lumbar spine with degenerative disc 
disease, including any associated 
neurological manifestations, prevents him 
from securing or following a substantially 
gainful occupation.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  After all necessary development has 
been completed, including a VA examination 
on whether the veteran's service-connected 
disabilities in the aggregate prevent him 
from securing or following a substantially 
gainful occupation, if appropriate, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


